Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re. claim 1: the limitations of “anisotropically thermally conductive plastic having a higher thermal conductivity in a plastic flow direction than in a cross-plastic flow direction, including a plurality of ribs on at least one side thereof, and at least partially defining an internal conduit through which a temperature controlled liquid flows when in operation” cannot be found in the prior art. The prior art fails to disclose a difference in thermal conductivity in a plastic flow direction than in an cross-plastic flow direction in a thermal control plate.
Re. claims 9 and 14: the limitations of “thermal control plate is thermally coupled with the processing resource, and fabricated of an anisotropically thermally conductive plastic” in combination with the remaining limitations in the claims cannot be found in the prior art. While anisotropically thermally conductive materials such as carbon nanotubes are known in the art, these are not considered plastics. The thermal control plate being made of an anisotropically thermally conductive plastic as claimed cannot be found in the prior art and would not have been obvious to one of ordinary skill in the art. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 16, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835